Exhibit 10.2

 

Diplomat Pharmacy, Inc.
Annual Performance Bonus Plan

 

(Effective January 1, 2015)

 

1.             Purpose

 

The purpose of this Diplomat Pharmacy, Inc. Annual Performance Bonus Plan (the
“Plan”) is to attract, motivate, reward and retain eligible employees by making
a portion of their cash compensation (the “Annual Incentive Payments”) dependent
on (i) the performance of Diplomat Pharmacy, Inc. (the “Company”), and
(ii) individual performance.

 

2.             Participants

 

The individuals to whom Annual Incentive Payments may be made hereunder shall be
the executive officers of the Company, as determined by the Company’s Board of
Directors (the “Executive Officer Participants”), and such other key employees
of the Company as the Chief Executive Officer shall determine in his or her sole
discretion (the “Other Participants” and, together with the Executive Officer
Participants, the “Participants”).

 

3.             The Committee

 

(a)           The Compensation Committee of the Board of Directors of the
Company (the “Committee”) shall administer and interpret the Plan for the
Executive Officer Participants.  The Chief Executive Officer shall administer
and interpret the Plan for the Other Participants.  The Committee and the Chief
Executive Officer, in the exercise of the foregoing powers, shall be referred to
as the “Administrator.”

 

(b)           Subject to the express provisions and limitations of this Plan,
the Administrator shall be authorized and empowered to do all things necessary
or desirable, in its sole discretion, in connection with the administration of
the Plan, including, without limitation, the following:

 

(i)                                     To prescribe, amend and rescind
rules and regulations relating to the Plan and to define terms not otherwise
defined herein, and to take or approve such further actions as it determines
necessary or appropriate to the administration of the Plan, such as correcting a
defect or supplying any omission, or reconciling any inconsistency so that the
Plan or any award complies with applicable law, regulations and listing
requirements and so as to avoid unanticipated consequences or address
unanticipated events deemed by the Administrator to be inconsistent with the
purposes of the Plan;

 

(ii)                                  To designate Participants and to determine
the Annual Incentive Payments, if any, to be made to such Participants;

 

(iii)                               To prescribe and amend the terms of any
agreements or other documents under the Plan;

 

(iv)                              To determine whether, and the extent to which,
adjustments are required pursuant to Section 5;

 

(v)                                 To interpret and construe the Plan, any
rules and regulations under the Plan, and the terms and conditions of any Annual
Incentive Payment provided hereunder, and to make exceptions to any such
provisions in good faith and for the benefit of the Company; and

 

--------------------------------------------------------------------------------


 

(vi)                              To make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

(c)           All decisions, determinations and interpretations by the
Administrator regarding the Plan and Annual Incentive Payments shall be final
and binding on all Participants. The Administrator shall consider such factors,
as it deems relevant to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any director, officer or employee of the Company and such attorneys, consultants
and accountants as it may select.

 

4.             Target Bonus and Earned Bonus

 

(a)           Each Participant will have a target incentive opportunity, stated
as a percentage of annual base salary.

 

(b)           A Participant’s annual base salary for the performance period in
effect as of April 30 of the applicable performance period, as reflected in the
Company’s payroll records, will be used to calculate the earned bonus; provided,
however, (i) for terminations under Section 6(a)(i) or (iii) hereof prior to
April 30 of the performance period, the annual base salary in effect as of the
date of termination and (ii) for a new hire under Section 7(a) hereof that is
hired after April 30, the annual base salary in effect on the date of hire. The
annual base salary shall include any salary reduction contributions made to the
Company’s 401(k) plan or other deferred compensation plans, but shall be
exclusive of any awards under the Plan or any other bonus, incentive or special
pay awards.

 

(c)           No Participant shall earn an Annual Incentive Payment for a
performance period in excess of $10,000,000.

 

(d)           No Annual Incentive Payment shall be paid to a Participant unless
he or she is an employee of the Company as of the payment date of the Annual
Incentive Payment, except as permitted by Section 6 hereof.

 

(e)           Financial results for Company performance measures must be
finalized as appropriate by the Chief Financial Officer using financial results
certified by an independent registered public accounting firm before bonuses can
be calculated and paid.  Further, no payments will be made unless and until he
Administrator certifies in writing or resolves to approve payments generally in
accordance with the Plan.  Annual Incentive Payments shall be made in cash.

 

(f)            Notwithstanding any other provision of this Plan, the bonus for a
fiscal year (including a pro rata portion of a bonus for a fiscal year under
Section 6 hereof) will be paid sometime during (but no later than the last day
of) the next following fiscal year;  provided, however, that (i) the date during
such next following fiscal year on which a bonus is paid to any “specified
employee” under the circumstances described in Section 6(e) hereof may not be
earlier than the earliest payment date permitted under Section 6(e) hereof,
(ii) in the case of a Change in Control and termination of a Participant’s
employment within six months thereafter, the bonus for the fiscal year in which
the employment termination occurs shall be paid at the time specified in
Section 6(d) hereof, and (iii) a bonus may be paid after the last day of the
fiscal year next following the fiscal year to which the bonus relates if and to
the extent such deferral of payment of the bonus would not result in the
employee incurring additional tax liability on the bonus under Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Code Section 409A”).

 

2

--------------------------------------------------------------------------------


 

5.             Performance Measures

 

(a)           The performance period shall be the Company’s fiscal year.

 

(b)           A Participant’s Annual Incentive Payment shall be based upon the
achievement of the Company’s revenue and Adjusted EBITDA, and the Participant’s
individual objectives. The Company performance measures for Other Participants
may be based on the achievement of a portion of the Company’s revenue and
Adjusted EBITDA relating to that portion of the Company’s business the
performance of which a Participant can reasonably influence (such as a segment,
business unit, division, product line or similar group).

 

(c)           The performance goals may be measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, or compared to previous years’ results or to a
designated comparison group, in each case as specified and weighted by the
Administrator.

 

(d)           If an unusual or extra-ordinary event significantly impacts the
performance goals, the Administrator has the discretion to adjust the goals as
appropriate.

 

(e)           Notwithstanding the attainment of financial results, all earned
bonuses under the Plan are subject to reduction or elimination by the
Administrator prior to payment.  For example, a reduction in any and all earned
bonuses may be made if earnings are achieved in ways that are considered not in
the best interests of the Company’s shareholders or not authorized by the Board
of Directors or management.

 

(f)            The Administrator reserves the right to apply subjective,
discretionary criteria to determine the individual performance objectives and
performance thereof.

 

6.             Termination of Employment; Change in Control.

 

(a)           Death or Disability During the Plan Period.

 

(i)                                     If a Participant’s employment is
terminated due to death, the bonus will be earned and paid (to the estate of the
Participant) on a pro rata basis.  The pro rata period will be from the
beginning of the Plan period until the date of death.

 

(ii)                                  A Participant’s disability of 30 calendar
days or less will not have an impact on the Participant’s eligibility to earn a
full bonus under the Plan.

 

(iii)                               If a Participant’s disability lasts more
than 30 calendar days, then a bonus may be earned only for fiscal quarters in
which the Participant works more than 60 calendar days and will be earned on a
pro rata basis for days worked in the applicable fiscal quarters.

 

(b)           Voluntary Termination.  If a Participant’s employment is
terminated due to a voluntary termination, including retirement, no bonus will
be earned by or paid to the Participant.

 

(c)           Involuntary Termination.  If a Participant’s employment is
terminated due to an involuntary termination, including but not limited to due
to unsatisfactory performance or cause (but excluding any other event otherwise
described in this Section 6), no bonus will be earned by or paid to the

 

3

--------------------------------------------------------------------------------


 

Participant.  For purposes of the Plan, “cause” for termination means any
violation of laws or regulations or material violation of Company policies and
procedures.

 

(d)           Change in Control. If there is a Change in Control (as defined
under the Company’s 2014 Omnibus Incentive Plan, as amended, or any successor
equity incentive plan) and the Participant is terminated by the Company (or any
successor thereof, by merger, acquisition or otherwise) for any reason within
six months of such Change in Control, a Participant shall earn the target award
percentage for the fiscal year in which the employment termination occurs
multiplied by the greater of his or her actual base salary in effect on the date
of (i) the employment termination and (ii) the Change in Control.  Such payments
shall be paid in cash to the Participant as soon as administratively possible,
but not later than 30 days following such termination.

 

(e)           Section 409A.  Notwithstanding anything in this Plan to the
contrary, if it is determined that any payment hereunder constitutes
“nonqualified deferred compensation” that would be paid upon “separation from
service” of a “specified employee” (as such terms are defined in Section 409A of
the Internal Revenue Code of 1986, as amended), then such payment that otherwise
would have been paid within six months after the Participant’s “separation from
service” shall be accrued, without interest, and its payment delayed until the
first day of the seventh month following the Participant’s “separation from
service,” or if earlier, the Participant’s death, at which point the accrued
amount will be paid as a single, lump sum cash payment.

 

(f)            Timing of Payments.  Except as set forth in
Section (6)(d) hereof, earned bonuses under this Section 6 will be paid to
Participants approximately at the same time as bonuses are made to other
Participants who work for the Company through the end of the fiscal year.

 

(g)           Other Participants.  Notwithstanding anything in Sections 6(a) —
(d) hereof, the Administrator may establish separate rules and guidelines for
Other Participants in its sole discretion regarding the Annual Incentive Payment
payable, if any, in the case of the retirement, termination, death or
disability, or in the case of a Change in Control of the Company, prior to the
end of a performance period, and the persons to whom such payments shall be
made.

 

7.             Pro Rata Bonuses.

 

(a)           New Hires.  A new employee who becomes a Participant in connection
with such hire will earn a pro rata bonus from the date of hire.

 

(b)           Transfer; Promotion; Demotion.

 

(i)                                     For an existing employee who is
transferred to a new position which results in such employee becoming a
Participant, the pro rata period will begin from the date of transfer.

 

(ii)                                  For an existing employee who was a
Participant prior to a promotion and who continues to be a Participant
thereafter, and the target incentive opportunity, stated as a percentage of
annual base salary is increased, the earned bonus will be based on two pro rata
periods: (i) from the beginning of the Plan period through the date immediately
preceding such promotion, and (ii) from the date of such promotion until the end
of the Plan period, in each case based on the base salary, bonus targets and
performance goals in effect as of the end of the applicable period.

 

(iii)                               For an existing employee who was a
Participant and who is demoted such that the employee is no longer a Participant
thereafter, the pro rata period will end on the date

 

4

--------------------------------------------------------------------------------


 

immediately preceding such demotion based on the bonus target and performance
goal in effect as of the end of the applicable period.

 

(c)           Achievement of Full Year Performance Measure.  A pro rata bonus
will be earned only if the applicable performance goals also are satisfied for
the full fiscal year (or other applicable measurement period).  Therefore, no
pro rata bonuses with respect to a Company performance measure will be earned if
a Participant for the full fiscal year does not earn a bonus with respect to
such Company performance measure.

 

(d)           Timing of Pro Rata Payments.  Earned pro rata bonuses under this
Section 7 will be paid to Participants approximately at the same time as bonuses
are made to other Participants who work for the Company through the end of the
fiscal year.

 

(e)           Other Participants.  Notwithstanding anything in Sections 7(a) or
(b) hereof, the Administrator may establish separate rules and guidelines for
employees that become Other Participants after the beginning of the Company’s
fiscal year or are transferred, promoted or demoted.

 

8.             Bonus Clawback.

 

If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, the Company is
authorized under this Plan to seek reimbursement of excess incentive cash
compensation paid under the Plan to Participants for the relevant performance
periods; provided, this Section 8 only shall apply to any bonuses earned for the
three completed fiscal years prior to the date the Company determines such
restatement is required. For purposes of this Plan, excess incentive cash
compensation means the positive difference, if any, between (i) the Annual
Incentive Payment paid to the Participant and (ii) the Annual Incentive Payment
that would have been made to the Participant had the performance been calculated
based on the Company’s financial statements as restated. The Company will not be
required to award Participants an additional Annual Incentive Payment should the
restated financial statements result in a higher Annual Incentive Payment.

 

9.             General

 

(a)           Amendment and Termination. The Company reserves the right to amend
or terminate this Plan at any time by action of the Board of Directors or the
Committee with respect to future services of Participants.

 

(b)           Tax Withholding.  The Company shall have the right to make all
payments or distributions pursuant to the Plan to any person, net of any
applicable federal, state and local payroll or withholding taxes, or the
applicable taxes of any foreign jurisdiction (collectively, “Taxes”), required
to be paid or withheld. The Company shall have the right to withhold from wages
or other amounts otherwise payable to such Participant such Taxes as may be
required by law, or if permitted by law, to otherwise require the Participant to
pay such Taxes. If such person shall fail to make such Tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct any such Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such Tax
obligations.

 

(c)           No Assignment. Unless the Committee expressly provides otherwise
in writing, no Participant nor any other person may sell, assign, convey, gift,
pledge or otherwise hypothecate or alienate any Annual Incentive Payment.

 

5

--------------------------------------------------------------------------------


 

(d)           Non-Exclusivity. The adoption of the Plan by the Board of
Directors shall not be construed as creating any limitations on the power of the
Board of Directors or Administrator to adopt such other incentive arrangements
as either may deem desirable, including, without limitation, cash or
equity-based compensation arrangements, either tied to performance or otherwise,
and any such other arrangements as may be either generally applicable or
applicable only in specific cases.

 

(e)           Employment at Will. Neither the Plan, the selection of a person as
a Participant, the payment of any Annual Incentive Payment to any Participant,
nor any action by the Company or the Administrator shall be held or construed to
confer upon any person any right to be continued in the employ of the Company.
The Company expressly reserves the right to discharge any Participant whenever
in the sole discretion of the Company its interest may so require.

 

(f)            No Vested Interest or Right.  Except as permitted by Section 6
hereof, at no time before the actual payment of an Annual Incentive Payment to
any Participant or other person shall any Participant or other person accrue any
vested interest or right whatsoever under the Plan, and the Company has no
obligation to treat Participants identically under the Plan.

 

(g)           Beneficiary Designation.  Each Participant may name, from time to
time, any beneficiary (who may be named contingently or successively) to whom
any benefit under the Plan is to be paid in case of his or her death before he
or she receives any or all of such benefit.  Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during his or her lifetime.

 

(h)           Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

(i)            Governing Law.  The Plan and any agreements and documents
hereunder shall be governed, construed and administered in accordance with the
laws of the State of Michigan (regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws of such jurisdiction or
any other jurisdiction) and applicable federal law.

 

(j)            Code Section 409A. It is intended that this bonus plan comply
with Code Section 409A, and the plan shall be interpreted and administered
consistent with that intent; provided, however, that under no circumstances
whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon a participant, or any other damage suffered by a
participant, on account of the bonus plan not being in compliance with Code
Section 409A.

 

6

--------------------------------------------------------------------------------